DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the information disclosure statement cites an International Search Report and Written Opinion regarding PCT application number PCT/US2020/067430.  This document has not been provided.
Election/Restrictions
Claims 6-13, 16, 18, 20-23, and 25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/17/2022.
Applicant's election with traverse of claims 7, 14, 15, 19, and 24 in the reply filed on 03/17/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden.  This is not found persuasive because the non-elected claims are clearly directed to distinct species that require separate fields of search.  Therefore, the search and examination of the entire application is clearly a serious burden 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 14, 15, 17, 19, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites (additional limitations crossed out):
A computer-implemented method related to implementing an outbound campaign of an enterprise in which an offer is communicated to target customers in a manner that is personalized for each of the target customers, wherein, when exemplified in relation to a first one of the target customers (hereinafter “first target customer’) in a manner representative of how the communication of the offer is personalized for each of the target customers, the method comprises: 

providing enterprise, 
updating the customer profile of the first target customer according to data 
deriving interaction predictors, each one of the interaction predictors comprising knowledge about the first target customer, the knowledge describing a behavioral tendency attributable to the first target customer for given a type of interaction, wherein the derivation of the interaction predictors is based on at least one of: 
a behavioral tendency exhibited by the first target customer given the interaction data stored in the customer profile of the first target customer; and 
a behavioral tendency exhibited by a group of the other customers given interaction data stored in the customer profiles that describes interactions that occurred between the other customers and the other enterprises, wherein the first target customer is found to have a characteristic common to the group of the other customers and wherein the characteristic is found to be correlate with the behavioral tendency; 
receiving, 
information describing the offer and a context of the outbound campaign; and 
a list of the target customers; 
augmenting, 
selecting the one or more of the interaction predictors (hereafter “selected interaction predictors’’) based on a relevance to the context of the outbound campaign; and 
including, in the enriched campaign dataset, the selected one or more interaction predictors as data linked to and describing the first target customer; and 
transmitting, .
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, and the performance of advertising activities by humans but for the recitation of generic computer components. That is, other than reciting the steps as being a “computer-implemented method”, and the utilization of a “personalization platform”  provided by the computer and “personal bot” running on a user device, nothing in the claim elements precludes the steps from being performed by the human mind, or as being described as an advertising activity.  For example, but for being a “computer-implemented method”, the claim features a series of steps that may be performed in the human mind, or with pen and paper, such as manipulating information (i.e. updating the customer profile, augmenting the enterprise campaign dataset), analyzing data (i.e. deriving interaction predictors), and receiving and relaying data (i.e. receiving an enterprise campaign dataset, transmitting the enriched campaign dataset).  Further, the claim as a whole describes an advertising activity since it essentially details a process for providing targeted advertising data (i.e. enriched campaign dataset) based on at least determined customer behavior.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, claim limitations covering the performance of advertising activity but for the recitation of generic computer components falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of being a “computer-implemented method” (hardware processor in claim 17), and utilizing a “personalization platform” and “personal bot”.  However, the computer/hardware processor and personalization platform are recited at a high level of generality (see at least Para. [0030]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Further, the “personal bot” merely places the judicial exception into a computer environment, as it merely serves to indicate that analyzed data is received from a particular computing element.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of being a “computer-implemented method” (hardware processor in claim 17), and utilizing a “personalization platform” and “personal bot” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the claim is not found to be patent eligible.
Independent claim 17 features limitations similar to those of independent claim 1, and is therefore also found to be directed to an abstract idea.
Claims 2-5, 7, 14, and 15 are dependent on claim 1, and include all the limitations of claim 1.  Claims 19 and 24 are dependent on claim 17, and include all the limitations of claim 17.  Therefore, they are also found to be directed to an abstract idea.  Claim 3 features “applying a machine learning algorithm”, however merely reciting the words “apply it” with the judicial exception does not integrate the judicial exception into a practical application.  The remaining dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they consist of abstract steps that merely serve to further narrow the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5,and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyhalammi (US 2008/0010133) in view of Lim (US 2019/0104093) and Biswas (US 2017/0083941)
Regarding claim 1, Pyhalammi discloses A computer-implemented method related to implementing an outbound campaign of an enterprise in which an offer is communicated to target customers in a manner that is personalized for each of the target customers, wherein, when exemplified in relation to a first one of the target customers (hereinafter “first target customer’) in a manner representative of how the communication of the offer is personalized for each of the target customers, the method comprises: 
providing a customer profile database, the customer profile database storing a customer profile of the first target customer and customer profiles of respective other customers;  
providing a personalization platform, the personalization platform comprising an intermediary entity that is separate from both the first target customer and the enterprise, wherein the personalization platform comprises access to the customer profiles stored in the customer profile database.  
Pyhalammi discloses a system that features a database that stores user information and uses said information to build a user profile (Para. [0040], [0042]). 
Pyhalammi partially discloses updating the customer profile of the first target customer according to data received from a personal assistant bot application (hereafter “personal bot”) running on a personal communication device of the first target customer, wherein the personal bot is configured to update the customer profile of the first target customer by collecting interaction data describing interactions conducted by the first target customer via the personal communication device with other enterprises.  Pyhalammi discloses the updating of user profiles based on collected user information (Para. [0047]).  However, Pyhalammi does not explicitly disclose that said information is received from a personal assistant bot application.  Lim teaches a system that features receiving user input associated with intent (i.e. interaction data) from a bot client (see at least Para. [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pyhalammi to utilize the teachings of Lim since both Pyhalammi and Lim are in the same field of endeavor (i.e. monitoring behavior/intent of users), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Pyhalammi discloses:
deriving interaction predictors, each one of the interaction predictors comprising knowledge about the first target customer, the knowledge describing a behavioral tendency attributable to the first target customer for given a type of interaction, wherein the derivation of the interaction predictors is based on at least one of: 
a behavioral tendency exhibited by the first target customer given the interaction data stored in the customer profile of the first target customer; and 
a behavioral tendency exhibited by a group of the other customers given interaction data stored in the customer profiles that describes interactions that occurred between the other customers and the other enterprises, wherein the first target customer is found to have a characteristic common to the group of the other customers and wherein the characteristic is found to be correlate with the behavioral tendency;
Pyhalammi discloses determining the interests of users based on interaction patterns and user profile information (Para. [0044]). 
Pyhalammi partially discloses receiving, at the personalization platform, an enterprise campaign dataset from the enterprise related to the outbound campaign, the enterprise campaign dataset comprising at least: 
information describing the offer and a context of the outbound campaign; and 
a list of the target customers;
Pyhalammi discloses receiving keywords and other information associated with a desired advertisement from an advertiser (Para. [0063]).  However, Pyhalammi does not explicitly disclose receiving a list of the target customers.  Biswas teaches a system wherein an advertiser selects a set of target users to whom the advertiser intends to deliver an advertiser (Para. [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pyhalammi to include a set of target users as taught by Biswas since it would allow for the targeting of users that are designated by the advertiser.
Pyhalammi discloses augmenting, at the personalization platform, the enterprise campaign dataset with one or more of the interaction predictors related to the first target customer to produce an enriched campaign dataset by: 
selecting the one or more of the interaction predictors (hereafter “selected interaction predictors’’) based on a relevance to the context of the outbound campaign; and 
including, in the enriched campaign dataset, the selected one or more interaction predictors as data linked to and describing the first target customer; 
Pyhalammi discloses segmenting a user population according to users that may be interested in an advertised product, wherein the interest is determined based on a user’s collection of widgets (i.e. interaction predictor)
Pyhalammi also discloses transmitting, from the personalization platform, the enriched campaign dataset to the enterprise for use thereby in implementing the outbound campaign.  Pyhalammi discloses providing market permeation estimation (i.e. enriched campaign dataset) of an advertisement to an advertiser (Para. [0008]).
Regarding claim 2, Pyhalammi discloses The computer-implemented method of claim 1, wherein the derivation of the interaction predictors is based on both: 
the behavioral tendency exhibited by the first target customer given the interaction data stored in the customer profile of the first target customer; and 
the behavioral tendency exhibited by the group of the other customers given the interaction data describing the interactions that occurred between the other customers and the other enterprises.
Pyhalammi discloses determining the interests of users of a particular demographic (i.e. target user and other users) based on interaction patterns and user profile information (Para. [0044]).
Regarding claim 4, Pyhalammi discloses The computer-implemented method of claim 2, wherein the customer profile of the first target customer and the customer profiles of the other customers include biographical personal data relating to the first customer and the other customers, respectively; and wherein the characteristic common to the group of the other customers comprise a characteristic stored within the biographical personal data.  Pyhalammi discloses user profiles that store information that includes at least name, age, and gender, and utilizing said information to identify users of a particular demographic (Para. [0044]).
Regarding claim 5, Pyhalammi does not disclose The computer-implemented method of claim 2, wherein the personal bot is configured to update the customer profile of the first target customer via performing a first subprocess to collect the interaction data, the first subprocess being performed repetitively so to update the customer profile of the first target customer after each successive one of the interactions, wherein, described in relation to an exemplary first one of the interactions (hereinafter “first interaction’) between the first target customer and a first one of the other enterprises (hereinafter “first other enterprise’’), the first subprocess includes the steps of:
monitoring activity on the personal communication device and, therefrom, detecting activity indicating occurrence of the first interaction with the first other enterprise;
identifying data relating to the first interaction for collecting as the interaction data; and
transmitting to the customer profile database the collected interaction data relating to the first interaction.
Lim teaches a system that updates contextual data of a profile based on a the contents of a chat between a bot client (i.e. personal assistance bot) and a bot (i.e. enterprise) (Para. [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pyhalammi to utilize the teachings of Lim since it would ensure that the most recent information is used in targeting users.
Claim 17 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyhalammi (US 2008/0010133) in view of Lim (US 2019/0104093) and Biswas (US 2017/0083941), and in further view of Fayyad (US 7,424,439).
Regarding claim 3, Pyhalammi, Lim, and Biswas do not disclose the computer-implemented method of claim 2, wherein a more-detailed enumeration of one or more of the steps includes: applying a machine learning algorithm across the interaction data of both the first target customer and the other customer to identify patterns correlating one or more factors to a desired outcome given the type of interaction.  Fayyad teaches a system that applies statistical models to a user database to identify clusters of users distinguished by a particular user attribute (Col. 13, Lines 11-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pyhalammi, Lim, and Biswas to utilize statistical models as taught by Fayyad since at least Pyhalammi and Fayyad are in the same field of endeavor (i.e. determining users interested in a campaign), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 7, 14, 15, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyhalammi (US 2008/0010133) in view of Lim (US 2019/0104093) and Biswas (US 2017/0083941), and in further view of Steiner (US 2015/0074170).
Regarding claim 7, Pyhalammi, Lim, and Biswas do not disclose The computer-implemented method of claim 1, wherein the selected interaction predictors included in the enriched campaign dataset comprise knowledge about the first target customer describing:
a favored media channel for the first target customer to receive the offer; and
a favored time of day for increasing a likelihood of connecting with the first target customer over the favored media channel.
Pyhalammi teaches storing information regarding user behavior.  However, Pyhalammi does not explicitly disclose that said behavior is a favored media channel and/or a favored time of day.  Steiner teaches a system that receives a request for a callback (i.e. favored media channel) from a customer, wherein the request for callback may be a defined call back time (Paras. [0019], [0021]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the specifically stated request for a callback at a specific time of the secondary reference(s) for the generically stated user behavior of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.    
Regarding claim 14, Pyhalammi, Lim, and Biswas do not disclose the computer-implemented method of claim 1, wherein the enterprise campaign dataset further comprises data regarding agent profiles for respective agents identified by the enterprises as available to communicate the offer to the target customers during the outbound campaign; and 
wherein the selected interaction predictors included in the enriched campaign dataset comprise knowledge about the first target customer describing:
a matching of the first target customer to a favored one of the agents.
Steiner teaches a system that determines a best agent for a transaction based at least in part on the agent’s prior interaction with a customer (Para. [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pyhalammi, Lim, and Biswas to utilize the teachings of Steiner since at least Pyhalammi and Steiner are in the same field of endeavor (i.e. matching users with subjects of interest), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 15, Pyhalammi, Lin, and Biswas do not disclose The computer-implemented method of claim 1, wherein the enterprise campaign dataset further comprises data regarding agent profiles for respective agents identified by the enterprises as available to communicate the offer to the target customers during the outbound campaign; and 
wherein the selected interaction predictors included in the enriched campaign dataset comprise knowledge about the first target customer describing:
a matching of the first target customer to a favored one of the agents;
a favored media channel for the first target customer to receive the offer; and
a favored time of day for increasing a likelihood of connecting with the first target customer over the favored media channel; 
wherein the enriched campaign dataset further comprises a work schedule scheduling hours that the favored one of the agents will work during the outbound campaign based on: the favored time of day for connecting with the first target customer; and a favored time of day for connecting with at least one other of the target customers that is also matched to the favored one of the agents.
Steiner teaches a system that determines a best agent for a transaction (i.e. matching customer to agent) based at least in part on the agent’s prior interaction with a customer (Para. [0020]).   Steiner also teaches a system that receives a request for a callback (i.e. favored media channel) from a customer, wherein the request for callback may be a defined call back time (Paras. [0019], [0021]).  Steiner further teaches a system that changes the determined agent’s schedule based on a customer’s scheduled callback time (Para. [0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pyhalammi, Lim, and Biswas to utilize the teachings of Steiner since at least Pyhalammi and Steiner are in the same field of endeavor (i.e. matching users with subjects of interest), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 19 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Claim 24 features limitations similar to those of claim 14, and is therefore rejected using the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rapaport (US 2012/0042263) teaches the collection of user information by bots (Para. [0014])
Zhakov (US 2012/0101865) teaches the matching of agents and customers based on scores (Para. [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681

/SAM REFAI/Primary Examiner, Art Unit 3681